Order, Supreme Court, New York County (Diane Lebedeff, J.), entered November 7, 2001, which denied third-party plaintiffs motion to hold third-party defendants-respondents in contempt for failure to *373make certain royalty payments, unanimously affirmed, without costs.
The motion was properly denied, the third-party action having been dismissed in 1994 (212 AD2d 22, 29-30; see also, Heath v Warner Communications, 891 F Supp 167), and there being no evidence that New York City Human Resources Administration’s lien on the subject funds has been satisfied, or that the court’s directives as to how the subject funds should be distributed (see, 247 AD2d 263, lv dismissed 92 NY2d 1001) have been flouted in any way. Concur—Williams, P.J., Mazzarelli, Saxe, Lerner and Marlow, JJ.